DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 9/16/2020, with respect to claims 1, 2, 10, 14, 15, 22, and 24-27 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 2, 10, 14, 15, 22 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 10, 14, 15, 22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest determine whether a two-step random access (RA1 mask for the logical channel is set up, when an uplink resource is not granted after the BSR is triggered; request for the numerology-specific uplink radio resource through a scheduling request (SR) after the BSR is triggered and when the two-step RA mask for the logical channel is not set up; initiate a two-step RA procedure and transmit the BSR on an uplink resource associated with a preamble transmission of the two-step RA procedure after the BSR is triggered and when the two-step RA mask for the logical channel is set up; wherein the downlink RRC message includes an information element (IE) having a media access control (MAC) layer logical channel configuration for each of the plurality of logical channels in conjunction with other limitations in independent claims 1 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lohr et al. (US Pub. No. 2017/0215160) discloses an UE sending a scheduling request on a PUCCH when BSR is triggered and no uplink resource is allocated.
Wen et al. (US Pub. No. 2016/0100397) discloses an UE sending a scheduling request when BSR is triggered and no uplink resource is allocated
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TITO Q PHAM/Examiner, Art Unit 2466
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466